Citation Nr: 1004116	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In a decision of November 2005, the Board denied the appeal.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans' Claims (Court).  In November 2006, 
the Secretary for Veterans Affairs (Secretary) and the 
Veteran, through his attorney, filed a Joint Motion to Vacate 
the Board's decision and remand the case to the Board.  In 
November 2007, in compliance with the instructions in the 
joint motion, the Board remanded the Veteran's claim in order 
to obtain records from the Social Security Administration 
(SSA).  To date, all efforts to obtain such records have been 
exhausted, and the SSA records have been deemed unavailable 
for review.  See Formal Findings on the Unavailability of 
Social Security Records, dated June 8, 2009.  As the 
development requested upon remand has been accomplished to 
the fullest extent possible, the Board may now proceed with 
appellate review.  

Finally, in a March 2009 communication to the RO, the Veteran 
indicated that he was being represented by a private attorney 
for his appeal.  Letters dated in August 2009 and October 
2009 requested that the Veteran sign and return a VA Form 21-
22a (Appointment of Individual as Claimaint's 
Representative).  The RO also requested a letter of 
representation from his attorney and informed him that a 
letterhead declaration of representation was insufficient 
authority for VA to release claimant information to said 
attorney.  To date, the Veteran has not filed a VA Form 21-22 
or VA Form 21-22a designating another individual or 
accredited service organization as his representative.  
Accordingly, as the Veteran has not responded to such 
correspondence, VA will presume that he intends to proceed 
unrepresented. 


FINDINGS OF FACT

1. The evidence of record establishes that a psychiatric 
disorder clearly and unmistakably existed prior to service.

2. The pre-existing psychiatric disorder clearly and 
unmistakably was not aggravated during service.




CONCLUSIONS OF LAW

1. The presumption of soundness at entrance is rebutted. 38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2009).

2. The Veteran's pre-existing psychiatric disorder was not 
aggravated during active service. 38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in December 2002 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Board notes that the 
Veteran's claim was subsequently readjudicated following this 
notice by way of supplemental statements of the case (SSOCs) 
issued in August 2003 and October 2009.  

With respect to Dingess notice, the Veteran was never 
informed of how VA determines disability ratings and 
effective dates.  However, as the instant decision denies 
service connection, no disability rating or effective date 
will be assigned.  Accordingly, any absence of Dingess notice 
is moot.  Therefore, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in November 2007, the Veteran's claim 
was remanded (pursuant to the November 2006 joint motion) in 
order to obtain Social Security Administration records.  
Numerous attempts were made to obtain such records; 
unfortunately, as noted in a June 2008 Formal Finding 
memorandum, the SSA records were deemed unavailable for 
review.  In February 2009, the RO informed the Veteran that 
the SSA records were unavailable and that he should submit 
any such records that he may have had in his possession.  
Accordingly, the Veteran submitted several private treatment 
reports, several of which were duplicative of evidence 
already of record, and an SSA questionnaire.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, to include SSA records, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  The evidence of record 
includes the Veteran's service treatment records, private 
treatment records, and a VA medical examination and opinion, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained to the extent 
possible.

It is clear that further requests for Social Security 
Administration records for the Veteran would be futile.  The 
Court has held that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). Therefore, while the 
Board regrets that a complete set of the Veteran's SSA 
records may be unavailable, VA has no further duty to him 
with respect to obtaining them.

In sum, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  For the above reasons, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).





Applicable Laws and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. 
Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence. Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded. Wagner, 370 F.3d at 
1096.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Facts  

The Veteran's primary contention is that his pre-existing 
psychiatric disorder was permanently aggravated by his active 
service. 

The record contains medical treatment records which pre-date 
the Veteran's active service.  For instance, a private 
medical record dated in August 1972 shows that the Veteran 
was nervous and that his "skin crawls" and his body shakes.  
It was also noted that he was withdrawn.  He was prescribed 
Valium at that time.  A July 2003 letter from a private 
physician confirms that the Veteran was treated for a nervous 
disorder in 1972 for which he was prescribed Valium.  Other 
pre-service medical records reflect prescriptions for Valium 
in June 1972 and October 1972.  The October 1972 record 
indicates that the Veteran was nervous and had no insight.  

The Veteran's service treatment records include the report of 
a medical history given by the Veteran in January 1975 in 
connection with his release from the Army National Guard 
(prior to active duty).  The record indicates a history of 
nervous trouble as reported by the Veteran.  This document 
also noted that he had been a patient in a hospital for a 
nervous condition.  The report of medical examination 
conducted at that time shows that psychiatric evaluation was 
normal. 

The Veteran entered active service in August 1975.  A service 
medical record dated in September 1975 shows that he 
requested a refill for Valium.  It was noted that he had been 
taking that medication daily since 1972.  It was also noted 
that he needed the medication to deal with situational 
stress.  A record dated in November 1975 reflects that the 
Veteran reported having a nervous breakdown after one year of 
college.  He desired a Valium refill; however, the examiner 
noted that there was no evidence of a medical reason for this 
and that the Veteran was calm and oriented.  Atarax was 
instead prescribed.  In December 1975 the Veteran was again 
examined for a nervous condition.  The Veteran reported that 
the Atarax was not effective and that he still desired a 
Valium refill.  The examiner stated that the Veteran appeared 
calm and relaxed, and that there was no indication for the 
use of Valium.  The Atarax was refilled.  This medication was 
again refilled in January 1976.  

The report of medical history given by the Veteran at 
separation in March 1977 reflects that he again reported a 
history of nervous trouble.  A contemporaneous objective 
report of medical examination indicated that clinical 
evaluation of the psychiatric features was normal.  

A private medical record from March 1978 reflects that the 
Veteran presented to the emergency room with complaints of 
"feeling like he was going to hyperventilate."  The 
diagnosis was anxiety reaction.  

In April 1984, the Veteran underwent a Compensation and 
Pension examination for evaluation of his psychiatric 
disorder.  Subjectively, the Veteran reported no psychiatric 
complaints during his military service.  Notably, the VA 
examiner concluded that no psychiatric disorder was found 
upon examination.  

Numerous VA and private treatment records dated from 1991 to 
2003 reflect continued treatment for psychiatric problems.  
For example, a December 1991 VA medical report shows that the 
Veteran was hospitalized for complaints of depression, 
nervousness, and hallucinations.  He reported a history of 
anxiety disorder, nightmares, and increased alcohol intake.  
The diagnosis at discharge was psychosis.  

An April 1993 private treatment report reflects that the 
Veteran had been admitted to a Dual Diagnosis Program and 
that he had ongoing problems with nervousness, anxiety, 
anger, and sadness, all which caused interference with his 
work. 

The report of a medical disorders examination conducted by 
the VA in October 1993 reflects that the examiner concluded 
that the Veteran had an approximately 21 year history of 
symptoms suggesting schizophrenia, paranoid chronic.  

A December 2003 Mental Impairment Questionnaire, completed in 
connection with the Veteran's SSA claim, reflects diagnoses 
of schizoaffective disorder; alcohol dependence, in full 
remission; cannabis abuse, in remission; and cluster B 
personality traits.  The examiner, Dr. A. Ulusarae, indicated 
that the Veteran had a long history of chronic psychotic 
disorders and mental illness.  

The report of a psychiatric examination conducted the VA in 
April 2005 reflects that the examiner noted that the Veteran 
had a long history of mental illness with polysubstance abuse 
and non-compliance of treatment dating back to 1972.  The 
diagnoses over the years had ranged from major depressive 
disorder, schizoaffective disorder, adjustment disorder, 
alcohol abuse, anxiety disorder, and schizophrenia.  The 
examiner expressly noted that the Veteran's psychiatric 
symptoms started around 1972 at which time he had been 
treated for anxiety and prescribed Valium.  The Veteran then 
enlisted in the National Guard but was discharged due to 
failure to participate in required unit training.  He 
subsequently enlisted in the Army, having active service from 
August 1975 to March 1977.  The VA examiner noted that on the 
initial report of medical history given in January 1975 the 
Veteran indicated a history of nervous trouble and being 
hospitalized for a nervous condition.  He also noted that the 
service treatment records reflected that he was seen several 
times for a nervous condition and prescribed Valium and 
Atarax.  In November 1975 and December 1975 when he was 
examined, the Veteran was described as being calm.  The VA 
examiner also reviewed the Veteran's entire post-service 
medical history.  

The VA examiner provided diagnoses of dysthymic disorder; 
alcohol abuse, in remission; cannabis abuse, in remission; 
and personality disorder, not otherwise specified.  In 
pertinent part, the examiner also provided the following 
medical opinion:

The claim file has been reviewed.  According to the 
file, the Veteran's mental illness began around 1972.  
Currently the Veteran meets the DSM-IV criteria for 
Dysthymic Disorder and Personality Disorder, not 
otherwise specified.  The Veteran has been 
chronically depressed for several years.  He also 
exhibited feature of more than one specified 
personality disorder.  However, these features 
together have caused clinically significant distress 
and impairment in social and industrial functioning.  
These are chronic conditions and there does not 
appear to have been any remissions since 1972.  Based 
on this information, the Veteran's psychiatric 
symptoms pre-date his entry into the military 
(Emphasis added).  There is no evidence to suggest 
that his experience in the military permanently 
worsened his psychiatric symptoms.    

VA treatment records dated from August 2005 to April 2009 
reflect continued treatment for various psychiatric 
disabilities including depression, mood disorder, and 
schizoaffective disorder.  

Analysis 

At the outset, the Board again notes that the service 
treatment records include a pre-enlistment examination which 
reflects that the Veteran was found to be normal on 
psychiatric evaluation.  Therefore, as there is no 
examination disclosing psychological defects upon entry to 
service, the Veteran is entitled to a presumption of 
soundness.  

Nevertheless, the above evidence reflects that the Veteran's 
psychiatric disorder clearly and unmistakably existed prior 
to service.  See 38 U.S.C.A. §  1111, and 38 C.F.R. 
§ 3.304(b).  Again, a letter from the Veteran's a private 
physician confirms that he was treated for a nervous disorder 
in 1972.  Medical records associated with his National Guard 
service, dated in January 1975, reflect that the Veteran 
himself reported a history of nervous trouble and 
hospitalization for a nervous condition.  Likewise, the 
October 1993 VA examiner concluded that the Veteran had an 
approximately 21 year history of psychiatric symptoms, 
suggesting onset around 1972.  Finally, the April 2005 VA 
examiner unequivocally stated that the Veteran's psychiatric 
symptoms pre-dated his entry into the military.  Notably, 
neither the Veteran nor his various representatives have 
identified a contrary medical opinion, and their primary 
claim is that the Veteran's preexisting psychiatric 
disability was aggravated by service.  For all of these 
reasons, the Board is compelled to conclude that the 
Veteran's psychiatric disorder clearly and unmistakably 
existed prior to service.  

On the question of aggravation, the evidence clearly and 
unmistakably shows that the Veteran's psychiatric disorder 
was not aggravated by service.  See 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b).

In this regard, the Board acknowledges the Veteran's primary 
contention that his psychiatric disability was aggravated 
while he was on active duty in Germany.  Specifically, he 
asserts that he was exposed to paint fumes which caused such 
aggravation.  However, neither the medical evidence, nor the 
medical opinion of record supports such a finding.  

Indeed, the medical evidence prior to service shows that the 
Veteran was treated for a nervous condition and that he 
routinely taking psychiatric medications.  Similarly, the 
Veteran's service treatment records reflect treatment for a 
nervous condition and continued use of prescription 
medications.  The psychiatric symptomatology prior to, and 
during active service was essentially the same, which clearly 
goes against a finding of aggravation. 

Moreover, the April 2005 VA examiner expressly concluded that 
the pre-existing psychiatric disorder had not been 
permanently worsened by his experiences in the military.  The 
Board finds that the VA examiner's opinion is highly 
probative as to the issue of aggravation.  Indeed, the 
Veteran's entire medical history, including both pre-service 
and post-service records, was reviewed and carefully 
considered prior to rendering the opinion regarding 
aggravation.  There was simply "no evidence" to support a 
finding of aggravation.  Based on the foregoing evidence, the 
Board finds that the Veteran's pre-existing psychiatric 
disability clearly and unmistakably was not aggravated during 
service.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layman, to report that as to which 
he has personal knowledge. See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the Veteran may sincerely 
believe that his psychiatric disability was aggravated during 
active service, as a lay person, he is not competent to 
render such a medical conclusion or determination.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons outlined above, the Board finds that the 
presumption of soundness has been rebutted, and the evidence 
of record clearly and unmistakably shows that the Veteran's 
psychiatric disability pre-existed service and was not 
aggravated therein.  As the Board has determined that the 
disability existed prior to service and was not aggravated 
during service, there is no basis to consider service 
connection based upon direct incurrence.  Therefore, service 
connection for an acquired psychiatric disability is denied, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.   





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


